Exhibit 10.13


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAVE BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AND THE TERMS HAVE BEEN MARKED
AT THE APPROPRIATE PLACE WITH TWO ASTERISKS.


Execution Version
MASTER TERMINALLING SERVICES AGREEMENT


This Master Terminalling Services Agreement (the “Agreement”) is dated as of
April 26, 2011, by and among Tesoro Refining and Marketing Company, a Delaware
corporation (“TRMC”), Tesoro Alaska Company, a Delaware corporation (“TAK” and,
together with TRMC, “Tesoro”) and Tesoro Logistics Operations LLC, a Delaware
limited liability company (“TLO”).
RECITALS


WHEREAS, by virtue of their indirect ownership interests in Tesoro Logistics LP
(the “Partnership”), TLO's parent entity, each of TAK and TRMC have an economic
interest in the financial and commercial success of the Partnership and its
operating subsidiary, TLO; and
WHEREAS, Tesoro and TLO desire to enter into this Agreement to memorialize the
terms of their ongoing commercial relationship.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the parties to this Agreement hereby agree as follows:
1.
DEFINITIONS



Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.
“Additive Facilities” has the meaning set forth in Section 17(a).
“Additized Gasoline” has the meaning set forth in Section 18(a).
“Adjusted Minimum Volume Commitment” means Tesoro's Minimum Throughput
Commitment, adjusted by deducting the applicable Stipulated Volume for each
Terminal that is no longer subject to this Agreement at any time.
“Agreement” has the meaning set forth in the Preamble.
“Ancillary Services” means the following services to be provided by TLO to
Tesoro: ethanol receipt (rail and truck), ethanol storage, ethanol blending,
generic gasoline additization, jet additization, jet certification,
lubricity/conductivity additization, product receipt (barge), proprietary
additive additization, red dye additization, transmix loading (truck) and winter
flow improver additization.    
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.
“Base Gasoline” has the meaning set forth in Section 18(a).
“Blending Instructions” has the meaning set forth in Section 21(c).
“bpd” means barrels per day.

1



--------------------------------------------------------------------------------

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Capacity Resolution” has the meaning set forth in Section 32(c).
“Carrier” means a third-party agent or contractor hired by Tesoro, who is in the
business of transporting Products via tank trucks.
“Commencement Date” has the meaning set forth in Section 2.
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.
“Credit” has the meaning set forth in Section 7(b).
“Curtailment Fee” has the meaning set forth in Section 30(b).
“DCA” has the meaning set forth in Section 18(a).
“EPA” has the meaning set forth in Section 18(a).
“Ethanol Services” has the meaning set forth in Section 21(a).
“Excess Amounts” means, for any Month, the aggregate volumes throughput by
Tesoro in excess of the Minimum Throughput Commitment, multiplied by the
weighted average Terminalling Service Fee paid by Tesoro during such Month.
“Extension Period” has the meaning set forth in Section 3.
“First Offer Period” has the meaning set forth in Section 34(b).
“Force Majeure” means circumstances not reasonably within the control of TLO and
which, by the exercise of due diligence, TLO is unable to prevent or overcome
that prevent performance of TLO's obligations, including: acts of God, strikes,
lockouts or other industrial disturbances, wars, riots, fires, floods, storms,
orders of courts or Governmental Authorities, explosions, terrorist acts,
breakage, accident to machinery, storage tanks or lines of pipe and inability to
obtain or unavoidable delays in obtaining material or equipment and similar
events.
“Force Majeure Notice” has the meaning set forth in Section 31(a).
“Force Majeure Period” has the meaning set forth in Section 31(a).
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,

2



--------------------------------------------------------------------------------

department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“LAC” has the meaning set forth in Section 18(a).
“Minimum Throughput Commitment” means an aggregate amount of Products equal to
100,000 bpd (on a monthly average basis); provided however, that the Minimum
Throughput Commitment during the Month in which the Commencement Date occurs
shall be prorated in accordance with the ratio of the number of days including
and following the Commencement Date in such Month to the total number of days in
such Month.
“Month” means a calendar month.
“Notice Period” has the meaning set forth in Section 30(a).
“Offer Period” has the meaning set forth in Section 32(g).
“OPIS” has the meaning set forth in Section 8(a).
“Partnership” means Tesoro Logistics LP, TLO's parent entity.
“Partnership Change of Control” means Tesoro Corporation ceases to Control the
general partner of the Partnership.
“Party” or “Parties” means that each of TAK, TRMC and TLO is a “Party” and
collectively are the “Parties” to this Agreement.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Product” or “Products” means the petroleum products, ethanol or biofuels
described herein as being handled under this Agreement.
“Receiving Party Personnel” has the meaning set forth in Section 37(d).
“Red Dye” has the meaning set forth in Section 19(a).
“Refineries” means the Tesoro Refineries located in Anacortes, Washington;
Kenai, Alaska; Mandan, North Dakota; Salt Lake City, Utah; and Martinez and Los
Angeles, California.
“Restoration” has the meaning set forth in Section 32(b).
“Right of First Refusal” has the meaning set forth in Section 32(g).
“Shortfall Payment” has the meaning set forth in Section 7(b).
“Stipulated Volume” means the stipulated volume in bpd as set forth for each
Terminal on Schedule C attached hereto.
“Storage Contract” has the meaning set forth in Section 32(g).
“Subject Tank” has the meaning set forth in Section 32(g).
“Suspension Notice” has the meaning set forth in Section 30(a).

3



--------------------------------------------------------------------------------

“TAK” has the meaning set forth in the Preamble.
“Term” and “Initial Term” shall each have the meaning set forth in Section 3.
“Terminalling Right of First Refusal” has the meaning set forth in Section
34(b).
“Terminalling Service Fee” means, for any Month during the Term of this
Agreement, the total fee per barrel of throughput paid by Tesoro during that
Month for terminalling, dedicated storage and Ancillary Services provided by
TLO.
“Terminals” means the Terminals set forth on Schedule A attached hereto.
“Termination Notice” has the meaning set forth in Section 31(a).
“Tesoro” has the meaning set forth in the Preamble.
“Tesoro Termination Notice” has the meaning set forth in Section 31(b).
“TLO” has the meaning set forth in the Preamble.
“Transmix” has the meaning set forth in Section 13.
“TRMC” has the meaning set forth in the Preamble.
2.
COMMENCEMENT DATE



The Parties anticipate that the “Commencement Date” will be April 26, 2011. The
actual Commencement Date shall be the date specified by TLO in a written notice
to TRMC. The Parties agree that there are a number of factors that may affect
the actual Commencement Date. Consequently, neither Party shall have any right
or remedy against the other Party if the actual Commencement Date is earlier or
later than the anticipated Commencement Date.
3.
TERM



The initial term of this Agreement shall commence on the Commencement Date and
shall continue through April 30, 2021 (the “Initial Term”); provided, however,
that Tesoro may, at its option, extend the Initial Term for up to two (2)
renewal terms of five (5) years each (each, an “Extension Period”) by providing
written notice of its intent to TLO no less than ninety (90) days prior to the
end of the Initial Term or the then-current Extension Period. The Initial Term,
and any extensions of this Agreement as provided above, shall be referred to
herein as the “Term.”
4.
MINIMUM THROUGHPUT COMMITMENT



(a)    During the Term of this Agreement and subject to the terms and conditions
of this Agreement, Tesoro shall throughput the Minimum Throughput Commitment at
the Terminals, and TLO shall make available to Tesoro commingled storage and
throughput capacity at each respective Terminal, sufficient to allow Tesoro to
throughput the Stipulated Volume of Products at such Terminal. Allocation of
storage and throughput capacity for separate Products at each Terminal shall be
in accordance with current practices, or as otherwise may be agreed among the
Parties from time to time.
(b)    Tesoro shall pay a per-barrel fee for the volumes it throughputs at the
Terminals in accordance with Schedule A attached hereto. In addition, if the
Parties mutually determine to utilize dedicated storage tanks at any time during
the Term of this Agreement, Tesoro shall pay a fee for dedicated storage
capacity at the Terminals, which fee shall be mutually determined at such time
and set forth in a Schedule to this Agreement.

4



--------------------------------------------------------------------------------

(c)    Tesoro may throughput volumes in excess of its Minimum Throughput
Commitment, up to the then-available capacity of each Terminal, net of any
third-party commitments, as determined by TLO at any time. Allocation of any
excess capacity shall be in accordance with current practices, or as otherwise
may be agreed among the Parties from time to time. Any excess throughput volumes
shall be subject to the throughput and Ancillary Service fees set forth on
Schedule A and Schedule B, respectively.
(d)    All fees set forth in this Agreement shall be increased on July 1 of each
year of the Term, by a percentage equal to the greater of zero or the positive
change in the CPI-U (All Urban Consumers), as reported by the U.S. Bureau of
Labor Statistics.
(e)    In the event at any time this Agreement is terminated as to one or more
Terminals, as provided herein, then the Minimum Throughput Commitment shall
thereafter be adjusted to be the Adjusted Minimum Volume Commitment.
5.
ANCILLARY SERVICES



TLO shall provide Ancillary Services for each Terminal and the fees for such
Ancillary Services are set forth on Schedule B attached hereto. If any
additional ancillary services are requested by Tesoro that are different in
kind, scope or frequency from the Ancillary Services that have been historically
provided, then the Parties shall negotiate in good faith to determine whether
such ancillary services may be provided and the appropriate rates to be charged
for such additional ancillary services.
6.
SURCHARGES



If, during the term of this Agreement, new laws or regulations are enacted that
require TLO to make substantial and unanticipated capital expenditures with
respect to the Terminals, TLO may impose a monthly surcharge to cover Tesoro's
pro rata share of the cost of complying with these laws or regulations, based
upon the percentage of Tesoro's use of the services or facilities impacted by
such new laws or regulations. TLO and Tesoro shall use their reasonable
commercial efforts to comply with these laws and regulations, and shall
negotiate in good faith to mitigate the impact of these laws and regulations and
to determine the level of the monthly surcharge.
7.
PAYMENT; SHORTFALL PAYMENTS



(a)TLO shall invoice Tesoro on a monthly basis and Tesoro shall pay all amounts
due (including Shortfall Payments and Curtailment Fees, each as defined herein)
no later than ten (10) calendar days after Tesoro's receipt of TLO's invoices.
Any past due payments owed by Tesoro to TLO shall accrue interest, payable on
demand, at the rate of eight percent (8%) per annum from the due date of the
payment through the actual date of payment.


(b)If, during any Month during the Term, Tesoro throughputs aggregate volumes
less than the Minimum Throughput Commitment for such Month, then Tesoro shall
pay TLO an amount (a “Shortfall Payment”) for any shortfall. Shortfall Payments
shall be equal to the weighted average Terminalling Service Fee paid by Tesoro
during that Month across all of the Terminals, multiplied by the aggregate
monthly shortfall across all Terminals. The dollar amount of any Shortfall
Payment paid by Tesoro shall be posted as a credit (a “Credit”) to Tesoro's
account and may be applied against any Excess Amounts owed by Tesoro during any
of the succeeding three (3) Months. For informational purposes only, attached as
Exhibit 1 hereto is a sample calculation demonstrating the Shortfall Payment and
its application. Credits will be applied in the order in which such Credits
accrue and any remaining portion of the Credit that is not used by Tesoro during
the succeeding three (3) Months shall expire (e.g., a Credit that accrues in
January will be available in February, March and April, will expire at the end
of April, and must be applied prior to applying any Credit which accrues in
February).

5



--------------------------------------------------------------------------------

(c)If at any time during the Term, any tank, rack or other equipment or facility
of TLO that is dedicated to Tesoro or otherwise being used to provide services
hereunder, is removed from service for reasons other than routine repair and
maintenance, and if removal of such tank, rack or other equipment or facility
from service restricts Tesoro from being able to throughput its Stipulated
Volume and receive associated Ancillary Services at the Terminal where such
tank, rack or other equipment or facility is located, then until such tank, rack
or other equipment or facility is restored to service, Tesoro's Minimum
Throughput Commitment shall be reduced by the difference between the Stipulated
Volume and the amount that Tesoro can effectively throughput at such location
without restriction until such tank, rack or other equipment or facility is
restored to service.


8.VOLUME LOSSES


(a)    With respect only to the Anchorage, Boise, Burley, Stockton and Vancouver
Terminals, TLO shall bear the risk of any actual volume losses of each Product
to the extent that such losses exceed 0.25% of the volumes of such Product
received at the Terminal, to be prorated among all Terminal users, during any
Month during the Term. Volumes and losses of each Product shall be determined
and accounted for as of the end of each Month. To the extent that actual losses
of any Product are less than 0.25% during any particular Month, Tesoro shall
repurchase from TLO the difference between the actual loss and the 0.25%
allowance at a price per barrel for that Product as reported by the Oil Price
Information Service (“OPIS”) using the monthly average OPIS unbranded contract
rack posting for that Product during the Month in which the volume difference
was accounted for. All such sales shall be “AS IS”, “WHERE IS”, without any
warranty, express or implied, including warranties of merchantability, fitness
or title, all of which are expressly excluded. If volume losses of any Product
exceed 0.25% during any particular Month, TLO shall pay Tesoro for the
difference between the actual loss and the 0.25% allowance at a price per barrel
for that Product as reported by OPIS using the monthly average OPIS unbranded
contract rack posting for that Product during the Month in which the volume
difference was accounted for. Deliveries on Saturday, Sunday or Federal holidays
shall be excluded from the calculation for the applicable Month.
(b)    For all other Terminals, TLO shall have no obligation to measure volume
gains and losses and shall have no liability whatsoever for physical losses,
except if such losses are caused by the gross negligence or willful misconduct
of TLO, as further described in Section 27 herein.
9.
REIMBURSEMENT



(a)Tesoro shall reimburse TLO for: (i) the actual cost of any regulatory fees
incurred by TLO based on Tesoro's proportionate share of the actual volumes
Tesoro throughputs based upon the percentage of Tesoro's use of the services or
facilities impacted by regulatory fees; (ii) the actual cost of any capital
expenditures that TLO agrees to make upon Tesoro's request to provide services
hereunder, other than capital expenditures required for TLO to continue to
provide those services specified hereunder; and (iii) the actual cost of any
third-party fees, including port fees, incurred in connection with carrying out
the terms of this Agreement. 


(b)If cleaning of any tanks is performed by TLO at the specific request of
Tesoro, Tesoro shall bear (or reimburse TLO) for all costs to clean, degas or
otherwise prepare the tank(s) including, without limitation, the cost of
removal, processing, transportation, disposal, of all waste and the cost of any
taxes or charges TLO may be required to pay in regard to such waste. For any
tanks that are dedicated to Tesoro for segregated storage of Tesoro's Products
as set forth in Schedule A, Tesoro agrees to reimburse TLO for the reasonable
cost of changes necessary to return the segregated storage tanks to TLO on
termination of their dedication for segregated storage under this Agreement, in
the same condition as originally received less normal wear and tear. If Tesoro
requests that any such dedicated tank be converted to storage of a different
product, then Tesoro shall be responsible for reimbursing TLO for all costs of
such conversion, including all costs to clean, degas or otherwise prepare the
tank(s) including, without limitation, the cost of removal, processing,
transportation, disposal, of all waste and the cost of any taxes or charges TLO
may be required to pay in regard to such waste. Tesoro shall not be

6



--------------------------------------------------------------------------------

responsible to TLO for any throughput fees and dedicated tank storage fees
associated with any dedicated storage tanks taken out of service during the
period that such tank is out of service.


(c)All of the foregoing reimbursements shall be made in accordance with the
payment terms set forth in Section 7(a) herein.


10.CUSTODY TRANSFER AND TITLE


(a)     Pipeline
(i)    Receipts. For Product received into a Terminal by pipeline, custody of
the Product shall pass to TLO at the flange where it enters the Terminal's
receiving line. For receipts of Product at a Terminal rack at Mandan, Salt Lake
City or Wilmington, custody shall transfer at the point where the pipeline from
the Refinery crosses onto the property controlled by TLO.
(ii)    Deliveries. For Product delivered by a Terminal into pipeline, custody
of the Product shall pass to Tesoro at the flange where it exits the Terminal's
delivery line.
(b)    Rail Receipts. For Product received by rail, custody shall pass to TLO
when the locomotive used to transfer Tesoro's rail cars to the Terminal is
uncoupled from such rail cars at the Terminal.
(c)    Truck. For receipts and deliveries to or from trucks, custody shall pass
at the flange where the hoses at TLO's facility interconnect with the truck.
(d)    Marine. For receipts and deliveries to or from marine vessel at
Vancouver, custody shall pass at the flange where TLO's facility interconnects
with the hoses connected to the marine vessel; for receipts and deliveries to or
from marine vessel at Anchorage, custody shall pass at the flange where TLO's
facility interconnects with the Port of Anchorage Valve Yard.
(e)    General. Upon re-delivery of any Product to Tesoro's account, Tesoro
shall become solely responsible for any loss, damage or injury to person or
property or the environment, arising out of transportation, possession or use of
such Product after transfer of custody and the loss allowance provisions hereof
shall apply to Product while in TLO's custody. Title to all Tesoro's Product
received in the Terminals shall remain with Tesoro at all times. Both Parties
acknowledge that this Agreement represents a bailment of Products by Tesoro to
TLO and not a consignment of Products, it being understood that TLO has no
authority hereunder to sell or seek purchasers for the Products of Tesoro,
except as provided in Section 8 above and Section 13 below. Tesoro hereby
warrants that it shall, at all times, have good title to and the right to
deliver, throughput, store and receive Products pursuant to the terms of this
Agreement.
11.    PRODUCT QUALITY
(a)    Tesoro warrants that all Products delivered under this Agreement shall
meet the latest applicable pipeline specifications for that Product and contain
no deleterious substances or concentrations of any contaminants that may make it
or its components commercially unacceptable in general industry application.
Tesoro shall not deliver to any of the Terminals any Products which: (a) would
in any way be injurious to any of the Terminals; (b) would render any of the
Terminals unfit for the proper storage of similar products; (c) would
contaminate or otherwise downgrade the quality of the products stored in
commingled storage; (d) may not be lawfully stored at the Terminals; or (e)
otherwise do not meet applicable Product specifications for such Product that
are customary in the location of the Terminal. If, however, there are Products
that do not have such applicable specifications, the specifications shall be
mutually agreed upon by the Parties. Should Tesoro's commingled Products not
meet or exceed the minimum quality standards set forth in this Agreement, Tesoro
shall be liable for all loss, damage and

7



--------------------------------------------------------------------------------

cost incurred thereby, including damage to Products of third parties commingled
with Tesoro's unfit Products.
(b)    TLO shall have the right to store compatible products received for
Tesoro's account with products belonging to TLO or third parties in TLO's
commingled storage tanks. TLO shall handle Tesoro's fungible Products in
accordance with TLO's prevailing practices and procedures for handling such
Products. The quality of all Products tendered into commingled storage for
Tesoro's account shall be verified either by Tesoro's refinery analysis or
supplier's certification, such that Products so tendered shall meet TLO's
Product specifications. All costs for such analysis shall be borne solely by
Tesoro. TLO shall have the right to sample any Product tendered to the Terminals
hereunder. The cost of such sampling shall be borne solely by TLO. All products
returned to Tesoro shall meet or exceed Product specifications in effect on the
date the Products are delivered to Tesoro. Notwithstanding any other provision
herein, any and all Products that leave the Terminals shall meet all relevant
ASTM, EPA, federal and state specifications, and shall not leave the Terminals
in the form of a sub-octane grade product.
(c)    TLO shall exercise reasonable care to ensure that all Products delivered
by third Parties into commingled storage with Tesoro's Products meet applicable
Product specifications for such Product that are customary in the location of
the Terminal. In the event that Tesoro's Products are commingled with
third-party Products that do not meet or exceed the minimum quality standards
set forth in this Agreement, TLO shall be liable for all loss, damage and cost
incurred thereby.
12.
MEASUREMENT



All quantities of Products received or delivered by or into truck, rail, or
marine vessel shall be measured and determined based upon the meter readings at
each Terminal, as reflected by delivery tickets or bills of lading, or if such
meters are unavailable, by applicable calibration tables. All quantities of
Products received and delivered by pipeline shall be measured and determined
based upon the meter readings of the pipeline operator, as reflected by delivery
tickets, or if such meters are unavailable, by applicable calibration tables.
Deliveries to a Terminal rack at Mandan, Salt Lake City or Wilmington from a
Tesoro Refinery shall be deemed to be the same as the corresponding volumes
delivered contemporaneously from the Terminal rack. Deliveries by book transfer
shall be reflected by entries in the books of TLO. All quantities shall be
adjusted to net gallons at 60° F in accordance with ASTM D-1250 Petroleum
Measurement Tables, or latest revisions thereof. A barrel shall consist of 42
U.S. gallons and a gallon shall contain 231 cubic inches. Meters and temperature
probes shall be calibrated according to applicable API standards. Tesoro shall
have the right, at its sole expense, and in accordance with rack location
procedure, to independently certify said calibration. Storage tank gauging shall
be performed by TLO's personnel. TLO's gauging shall be deemed accurate unless
challenged by an independent certified gauger. Tesoro may perform joint gauging
at its sole expense with TLO's personnel at the time of delivery or receipt of
Product, to verify the amount involved. If Tesoro should request an independent
gauger, such gauger must be acceptable to TLO, and such gauging shall be at
Tesoro's sole expense.
13.
PRODUCT DOWNGRADE AND INTERFACE



Product downgraded as a result of ordinary Terminal or pipeline operations
including line flushing, rack meter provings or other necessary Terminals
operations shall not constitute losses for which TLO is liable to Tesoro. TLO
shall account for the volume of Product downgraded, and Tesoro's inventory of
Products and/or interface shall be adjusted, provided that, in some cases
interface volume (“Transmix”) received shall be ratably shared between Tesoro
and other customers receiving Products in the same shipment or stored in
commingled storage. Tesoro shall remove its Transmix upon notice from TLO and
shall be subject to applicable throughput fees upon its removal. If Transmix is
not removed within fifteen (15) days after notification, TLO shall have the
right to sell such Transmix at market rates and return any proceeds to Tesoro,
less applicable throughput fees and delivery costs in effect at the time of such
sale.

8



--------------------------------------------------------------------------------

14.
PRODUCT DELIVERIES, RECEIPTS AND WITHDRAWALS

  
(a)All supervised deliveries, receipts and withdrawals hereunder shall be made
within the normal business hours of each Terminal and at such times as may be
required by Tesoro upon prior notice and approval by TLO, all in accordance with
the agreed-upon scheduling. Unsupervised deliveries, receipts and withdrawals
shall be made only with TLO's prior approval and in strict accordance with TLO's
current operating procedures for the Terminals. Tesoro warrants that all
vehicles permitted to enter the Terminals on behalf of Tesoro shall meet all
requirements and standards promulgated by applicable regulatory authority
including the Department of Transportation, the Occupational Safety and Health
Administration, and the Environmental Protection Agency. Tesoro further warrants
that it shall only send to the Terminals those employees, agents and other
representatives acting on behalf of and at Tesoro's direction who have been
properly instructed as to the characteristics and safe hauling methods
associated with the Products to be loaded and hauled. Tesoro further agrees to
be responsible to TLO for the performance under this Agreement by its agents
and/or representatives receiving Products at the Terminals.


(b)Tesoro shall withdraw from the Terminals only those Products that it is
authorized to withdraw hereunder. Tesoro shall neither duplicate nor permit the
duplication of any loading device (i.e., card lock access) provided hereunder.
Tesoro shall be fully and solely responsible for all Products loaded through the
use of the loading devices issued to Tesoro in accordance with this Agreement;
provided, however; that Tesoro shall not have any responsibility or liability
hereunder in the event that the load authorization system provided hereunder
fails or malfunctions in any way unless a credit department override is
provided, which authorizes Tesoro to load the Products.


(c)Both Parties shall abide by all federal, state and local statutes, laws and
ordinances and all rules and regulations which are promulgated by TLO and which
are either furnished to Tesoro or posted at the Terminals, with respect to the
use of the Terminals as herein provided. It is understood and agreed by Tesoro
that these rules and regulations may be changed, amended or modified by TLO at
any time. All changes, amendments and modifications shall become binding upon
Tesoro ten (10) days following the posting of a copy at the affected Terminals
or the receipt by Tesoro of a copy, whichever occurs sooner.


(d)For all purposes hereunder, Tesoro's jobbers, distributors, Carriers, haulers
and other customers designated in writing or otherwise by Tesoro to have loading
privileges under this Agreement or having possession of any loading device
furnished to Tesoro pursuant to this Agreement, together with their respective
officers, servants and employees, shall, when they access the Terminals, be
deemed to be representatives of Tesoro.


15.DELIVERIES INTO TRANSPORT TRUCKS
 
Prior to transporting any Products loaded into transport trucks at the
Terminals, Tesoro and its Carriers shall make or cause to be made, the following
certifications on the delivery receipt or bill of lading covering the products
received:
“If required by 49 CFR 172.204, this is to certify that the above-named
materials are property classified, described, packaged, marked and labeled, and
are in proper condition for transportation according to the applicable
regulations of the Department of Transportation. Carrier hereby certifies that
the cargo tank used for this shipment is a proper container for the commodity
loaded therein and complies with Department of Transportation specifications and
certifies that cargo tank is properly placarded and marked to comply with
regulations pertaining to hazardous materials.”
TLO may require each Carrier coming into the Terminals to expressly agree in
writing to be bound by the provisions of this Agreement with respect to
withdrawals and loading of Products hereunder, to conduct its operations at the
Terminals in a safe manner, in accordance with all Applicable

9



--------------------------------------------------------------------------------

Laws and regulations, and to carry the levels and types of insurance, with
appropriate endorsements and certificates, specified for Tesoro hereunder.
16.
ADDITIZATION OPTIONS



At each Terminal, TLO shall provide equipment for the injection of generic
additives, as provided below. Subject to the other provisions set forth herein,
and the availability of suitable space in a Terminal and its equipment, Tesoro
shall have the option of installing its own proprietary additive systems at the
Terminals which TLO shall operate, or utilizing the generic additive service
provided by TLO, or a combination of both. Tesoro shall designate in writing to
TLO which additive injection service it desires. TLO shall be responsible for
providing generic additives as provided herein, and Tesoro shall be responsible
for providing any special or proprietary additives requested by Tesoro.
17.
LUBRICITY AND CONDUCTIVITY ADDITIVE



(a)TLO owns, maintains and operates diesel lubricity and conductivity additive
injection facilities (the “Additive Facilities”) at each of the Terminals. TLO
shall continue to maintain and operate such Additive Facilities in accordance
with customary industry standards during the term of this Agreement, including
all required reporting and record keeping prescribed by Applicable Law.
 
(b)During the term of this Agreement, TLO shall arrange for purchase and
delivery of any and all required lubricity and conductivity additive for
injection through the Additive Facilities at the Terminals.


(c)During the term of this Agreement, TLO shall inject into all Ultra Low Sulfur
Diesel delivered to Tesoro at the Terminals an amount of lubricity and
conductivity additive that it determines to be sufficient to comply with current
ASTM diesel lubricity and conductivity specifications. TLO shall, upon request,
provide Tesoro with documentation of additive specifications and additive
injection, which TLO shall keep on file at each Terminal.


(d)Tesoro shall pay TLO a lubricity and conductivity additive injection fee, as
set forth in Schedule B, for all lubricity and conductivity additive and
injection services provided hereunder for each barrel of Low Sulfur Diesel/Ultra
Low Sulfur Diesel Fuel delivered to trucks for Tesoro's account. Said injection
charge is in addition to any existing Terminals charges.


18.DCA ADDITIVE INJECTION


(a)All gasoline Product leaving the Terminals shall be additized (“Additized
Gasoline”). As an exception, TLO shall accommodate a request from Tesoro to lift
base gasoline from the Terminals. In that case, the bill of lading issued by TLO
shall label all such Product as base gasoline (“Base Gasoline”). TLO shall
provide a generic Deposit Control Additive (“DCA”) injection service, including
all required reporting and record keeping prescribed by Applicable Law. The
additive supplied shall be a U.S. Environmental Protection Agency (“EPA”)
certified DCA. Subject to the other provisions hereof, Tesoro may request TLO to
instead inject a different proprietary DCA into certain gasoline delivered
hereunder, instead of the generic DCA provided by TLO, and TLO shall accommodate
such requests, subject to Tesoro providing a suitable Additized Gasoline system
for such proprietary additive. TLO shall ensure that such additive is injected
into all appropriate gasoline Product delivered to Tesoro at a rate no lower
than the Lowest Allowable Concentration (“LAC”) at which such additive was
certified. The gasoline additization rate shall be determined by Tesoro, but
shall not be less than 1.1 times the LAC specified by the respective additive
manufacturer or supplier. TLO shall accommodate Tesoro's requests for higher
additive injection rates in accordance with the fees in Schedule B of this
Agreement. Tesoro shall submit all such requests in writing to TLO.
 
(b)Notwithstanding the above, Tesoro shall be solely responsible for registering
with the EPA or any other government agency its use of generic or proprietary
additive in its fuels, as required by

10



--------------------------------------------------------------------------------

Applicable Law. Tesoro shall submit to each applicable Terminal evidence of
registration in compliance with 40 C.F.R. Part 80. Tesoro shall also be
responsible for full compliance with any quarterly or other regulatory
reporting, and any other requirements under Applicable Law, rule or regulation
related to use of generic or proprietary additive in Tesoro's Product.
 
(c)Tesoro shall pay TLO a DCA injection fee, as set forth in Schedule B, for all
lubricity and conductivity additive and injection services provided hereunder
for each barrel of Low Sulfur Diesel/Ultra Low Sulfur Diesel Fuel delivered to
trucks for the account of Tesoro. Said injection charge is in addition to any
existing Terminals charges.


19.RED DYE INJECTION


(a)TLO shall provide a generic red dye additive (“Red Dye”) injection service
for diesel, including all required reporting and recordkeeping prescribed by
Applicable Law. TLO shall be responsible for determining the injection rates,
Red Dye inventory levels, meter readings, and calculations of actual treat
rates, in compliance with the minimum levels prescribed by the Internal Revenue
Service.


(b)Tesoro is responsible for designating which of its accounts shall be
authorized to use Red Dye diesel injection services. TLO equipment shall enable
designated Carriers and accounts to inject Red Dye upon request prior to loading
diesel Product at Terminals. Tesoro's Carrier shall be solely responsible for
designating that a load of diesel Product be injected with Red Dye, and TLO
shall have no liability with regard to whether a load of Product is additized
with Red Dye. TLO shall not be responsible for any loss, damage or liability
that arises from Carrier injecting or failing to inject Red Dye into Tesoro's
Product.


20.SPECIAL ADDITIVE EQUIPMENT


At the request of Tesoro, and subject to the other provisions set forth herein
and the availability of suitable space in a Terminal, TLO shall install and
maintain at the Terminals, at Tesoro's sole risk, cost and expense, such special
additive equipment as may be desirable for Products to be delivered to Tesoro's
account hereunder. The engineering and installation of any fixture, equipment or
appurtenance placed on the Terminals in respect thereof shall be subject to
TLO's prior approval and supervision. During the Term of this Agreement, TLO
shall operate the special additive equipment, and TLO shall be paid a fee for
such operation in accordance with the terms in respect of additive handling fees
specified in Schedule B attached hereto. The location, ownership, installation,
and maintenance of such special additive equipment shall be as specified in
writing by Tesoro.
(a)Any such gasoline additive system shall include one above ground storage tank
(and any necessary modifications thereto), one additive injection pump, any and
all necessary piping and injectors. For the avoidance of doubt, the above ground
storage tank shall be supplied by Tesoro.
  
(b)Subject to the supervision of TLO, TLO or its designee shall install the
additive system. Tesoro shall be responsible for 100% of all costs of the
Additized Gasoline system, including without limitation, costs associated with
any required piping, nozzles, fittings, equipment, injection panels, labor
and/or installation thereof, and if any existing load rack equipment will not
support such additional additive system, then Tesoro shall bear all costs of
enlarging or renovating such load rack to support the additional additive system
requested by Tesoro. Tesoro shall reimburse TLO for all such costs within ten
days after receipt of an invoice from TLO for such costs. Upon completion of the
installation of the Additized Gasoline system, the Additized Gasoline system
shall become the property of TLO, free and clear of any security interest or
lien.


(c)Tesoro shall reimburse TLO for any and all necessary modifications to an
additional additive system required by Tesoro during the Term of this Agreement.
 
21.ETHANOL BLENDING SERVICES

11



--------------------------------------------------------------------------------

(a)Where ethanol receiving, storage and blending facilities are available at a
Terminal, and upon Tesoro's request, at its sole discretion, TLO shall receive,
store and blend ethanol into Tesoro's gasoline at a Terminal (“Ethanol
Services”). TLO shall provide and operate all equipment required for the Ethanol
Services. The equipment shall consist of truck and/or rail unloading racks,
tanks, pumps, motors, injectors, computer control, and any other ancillary
equipment necessary for the providing of the Ethanol Services.


(b)Tesoro shall be solely responsible for supplying inventories of ethanol at
its own expense, including the scheduling and transporting of ethanol into the
Terminals, subject to mutually agreeable notice and scheduling procedures. TLO
shall receive Tesoro's ethanol into fungible ethanol storage at the Terminal.
  
(c)Tesoro shall provide, in writing, to each Terminals where Ethanol Services
are requested by Tesoro, the desired blending ratio of ethanol to gasoline,
including the minimum Octane (R+M/2) rating (“Blending Instructions”), for each
grade of Tesoro's gasoline Product, prior to blending. TLO shall not change the
blending ratios without the prior written authorization of Tesoro.
  
(d)TLO shall maintain for a minimum of five (5) years written or electronic
records of the type and volume of oxygenate blended into Tesoro's gasoline.


(e)TLO shall maintain an industry standard quality assurance oversight program
of the ethanol blending process. TLO shall provide Tesoro with an end-of-year
report that, at a minimum, summarizes the volume of Tesoro's gasoline received
by TLO, the volume of oxygenate added to Tesoro's gasoline, and total volume of
blended gasoline.


(f)TLO shall allow Tesoro or its agents to monitor the oxygenate blending
operation by periodic audit, sampling, testing and/or records review to ensure
the overall volumes and type of oxygenate blended into gasoline is consistent
with the oxygenate claimed by Tesoro as required by 40 CFR
80.101(d)(4)(ii)(B)(2).


(g)TLO shall rely on Blending Instructions and data provided by Tesoro in
performing its obligations under this Agreement. Tesoro agrees to be solely
responsible for all claims arising from TLO's use of or reliance on these
Blending Instructions and data.
  
(h)When performing the Ethanol Services as per Tesoro's Blending Instructions,
TLO shall not certify to Tesoro or any third-party that blended gasoline does or
shall meet ASTM D 4814 or any Federal, State, or Local regulatory
specifications. Tesoro agrees that it is receiving from TLO the Blended Gasoline
in an “AS IS, WHERE IS” condition without warranties of any kind, including any
warranties of merchantability or fitness for a particular purpose, or its
ability to meet ASTM or regulatory specifications.
 
22.ACCOUNTING PROVISIONS AND DOCUMENTATION


TLO shall furnish Tesoro with the following reports covering services hereunder
involving Tesoro's Products:
(a)    Within ten (10) Business Days following the end of the Month, a statement
showing, by Product: (i) Tesoro's monthly aggregate deliveries into the
Terminals; (ii) Tesoro's monthly receipts from the Terminals; (iii) calculation
of all Tesoro's monthly storage and handling fees; (iv) Tesoro's opening
inventory for the preceding Month; (v) appropriate monthly loss allowance
adjustments (as applicable in accordance with Section 8); and (vi) Tesoro's
closing inventory for the preceding Month.
(b)    A copy of any meter calibration report, to be available for inspection
upon reasonable request by Tesoro at the Terminals following any calibration.

12



--------------------------------------------------------------------------------

(c)    Upon delivery from the Terminals, a hard copy bill of lading to the
Carrier for each truck, barge, or rail delivery. Upon reasonable request only, a
hard copy bill of lading shall be provided to Tesoro's accounting group. Upon
each truck delivery from the Terminals, bill of lading information shall be sent
electronically through General Electric Information Services Petroex System or
other mutually agreeable system.
(d)    For each marine shipment, all bills of lading (or other appropriate
document in the case of barges) and inspection reports (if conducted by
independent inspector).
(e)    Transfer documents for each in-tank transfer.
(f)    TLO shall be required to maintain the capabilities to support truck load
authorization technologies at each Terminal. However, costs incurred by TLO for
periodic software updates, replacement of loading systems or software or other
upgrades made at the request of Tesoro shall be recoverable from Tesoro either
as a lump sum payment or through an increase in terminalling fees.
Notwithstanding the foregoing, if an update, replacement or upgrade is made
other than at Tesoro's request, TLO and Tesoro shall mutually agree on a fee for
such update, replacement or upgrade.
23.
AUDIT AND CLAIMS PERIOD



Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term of this
Agreement and for a period of up to three years after termination of this
Agreement. Claims as to shortage in quantity or defects in quality shall be made
by written notice within thirty (30) days after the delivery in question or
shall be deemed to have been waived.
24.
LIENS



To secure any fees due and Tesoro's performance of its obligations under this
Agreement, Tesoro hereby grants to TLO an irrevocable lien and security interest
in and on all of its Products in the care and custody of TLO and further grants
TLO a limited power-of-attorney to dispose of such Products at fair market value
to the extent of any and all amounts owed by Tesoro to TLO hereunder, after
providing Tesoro with reasonable advance notice of any such sale. At TLO's
request, Tesoro shall sign a UCC-1 financing statement acknowledging TLO's
security interest in Tesoro's Product in the Terminals.
25.
TAXES



Tesoro shall pay or cause to be paid all taxes, levies, royalties, assessments,
licenses, fees, charges, surcharges and sums due of any nature whatsoever (other
than income taxes, gross receipt taxes and similar taxes) imposed by any
federal, state or local government that TLO incurs on Tesoro's behalf for the
services provided by TLO under this Agreement. If TLO is required to pay any of
the foregoing, Tesoro shall promptly reimburse TLO in accordance with the
payment terms set forth in this Agreement.
26.
LIMITATION ON LIABILITY



Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party's affiliated
Persons for any consequential, incidental, or punitive damages, or for loss of
profits or revenues (collectively referred to as “special damages”) incurred by
such Party or its affiliated Persons that arise out of or relate to this
Agreement, regardless of whether any such claim arises under or results from
contract, tort, or strict liability; provided that the foregoing limitation is
not intended and shall not affect special damages imposed in favor of
unaffiliated Persons that are not Parties to this Agreement.

13



--------------------------------------------------------------------------------

27.
INDEMNITIES



(a)Notwithstanding anything else contained in this Agreement, TLO shall release,
defend, protect, indemnify, and hold harmless Tesoro from and against any and
all demands, claims (including third-party claims), losses, costs, suits, or
causes of action (including, but not limited to, any judgments, losses,
liabilities, fines, penalties, expenses, interest, reasonable legal fees, costs
of suit, and damages, whether in law or equity and whether in contract, tort, or
otherwise) for or relating to (i) personal or bodily injury to, or death of the
employees of Tesoro and, as applicable, its Carriers, customers,
representatives, and agents, (ii) loss of or damage to any property, products,
material, and/or equipment belonging to Tesoro and, as applicable, its Carriers,
customers, representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors (except for those volume losses provided for in
Section 8), (iii) loss of or damage to any other property, products, material,
and/or equipment of any other description (except for those volume losses
provided for in Section 8), and/or personal or bodily injury to, or death of any
other person or persons; and with respect to clauses (i) through (iii) above,
which is caused by or resulting in whole or in part from the acts and omissions
of TLO in connection with the ownership or operation of the Terminals and the
services provided hereunder, and, as applicable, its carriers, customers (other
than Tesoro), representatives, and agents, or those of their respective
employees with respect to such matters, and (iv) any losses incurred by Tesoro
due to violations of this Agreement by TLO, or, as applicable, its customers
(other than Tesoro), representatives, and agents; PROVIDED THAT TLO SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TESORO FROM AND AGAINST ANY CLAIMS TO
THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TESORO.


(b)Notwithstanding anything else contained in this Agreement, Tesoro shall
release, defend, protect, indemnify, and hold harmless TLO and, and each of its
respective affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of TLO and, as applicable, its carriers, customers, representatives, and agents;
(ii) loss of or damage to any property, products, material, and/or equipment
belonging to TLO and, as applicable, its carriers, customers, representatives,
and agents, and each of their respective affiliates, contractors, and
subcontractors (except for those volume losses provided for in Section 8); (iii)
loss of or damage to any other property, products, material, and/or equipment of
any other description (except for those volume losses provided for in Section
8), and/or personal or bodily injury to, or death of any other person or
persons; and with respect to clauses (i) through (iii) above, which is caused by
or resulting in whole or in part from the acts and omissions of Tesoro, in
connection with Tesoro's and its customers' use of the Terminals and the
services provided hereunder and Tesoro's Products stored hereunder, and, as
applicable, its Carriers, customers, representatives, and agents, or those of
their respective employees with respect to such matters; and (iv) any losses
incurred by TLO due to violations of this Agreement by Tesoro, or, as
applicable, its Carriers, customers, representatives, and agents; PROVIDED THAT
TESORO SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TLO FROM AND AGAINST
ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF TLO. For the avoidance of doubt, nothing
herein shall constitute a release by Tesoro of any volume losses that are caused
by the TLO's gross negligence, breach of this Agreement or willful misconduct.


28.INSURANCE


(a)    At all times during the Term of this Agreement and for a period of two
(2) years after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, Tesoro and/or its Carrier (if applicable)
shall maintain at their expense the below listed insurance in the amounts
specified below which are minimum requirements. Tesoro shall require that
Carrier cause all of its contractors providing authorized drivers or authorized
vehicles, to carry such insurance, and Tesoro

14



--------------------------------------------------------------------------------

shall be liable to TLO for their failure to do so. Such insurance shall provide
coverage to TLO and such policies, other than Worker's Compensation Insurance,
shall include TLO as an Additional Insured. Each policy shall provide that it is
primary to and not contributory with any other insurance, including any
self-insured retention, maintained by TLO (which shall be excess) and each
policy shall provide the full coverage required by this Agreement. All such
insurance shall be written with carriers and underwriters acceptable to TLO, and
eligible to do business in the states where the Terminals are located and having
and maintaining an A.M. Best financial strength rating of no less than “A-” and
financial size rating no less than “VII”; provided that Tesoro and/or the
Carrier may procure worker's compensation insurance from the state fund of the
state where the Terminal(s) are located. All limits listed below are required
MINIMUM LIMITS:
(i)    Workers Compensation and Occupational Disease Insurance which fully
complies with Applicable Law of the state where each Terminal is located, in
limits not less than statutory requirements;
(ii)    Employers Liability Insurance with a minimum limit of $1,000,000 for
each accident, covering injury or death to any employee which may be outside the
scope of the worker's compensation statute of the jurisdiction in which the
worker's service is performed, and in the aggregate as respects occupational
disease;
(iii)    Commercial General Liability Insurance, including contractual liability
insurance covering Carrier's indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by TLO or by Applicable Law from time to time. This policy shall include Broad
Form Contractual Liability insurance coverage which shall specifically apply to
the obligations assumed in this Agreement by Tesoro;
(iv)    Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by Tesoro or by Applicable Law from time to time. Coverage must
assure compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and
all applicable rules and regulations of the Federal Highway Administration's
Bureau of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;
(v)    Excess (Umbrella) Liability Insurance with limits not less than
$4,000,000 per occurrence. Additional excess limits may be utilized to
supplement inadequate limits in the primary policies required in items (ii),
(iii), and (iv) above;
(vi)    Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000.  Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; clean up costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and
(vii)    Property Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party property insurance to adequately cover
Tesoro's owned property; including personal property of others.
(b)    All such policies must be endorsed with a Waiver of Subrogation
endorsement, effectively waiving rights of recovery under subrogation or
otherwise, against TLO, and shall contain where applicable, a severability of
interest clause and a standard cross liability clause.

15



--------------------------------------------------------------------------------

(c)    Upon execution of this Agreement and prior to the operation of any
equipment by Tesoro, Carrier or its authorized drivers at the Terminals, Tesoro
and/or Carrier will furnish to TLO, and at least annually thereafter (or at any
other times upon request by TLO) during the Term of this Agreement (and for any
coverage maintained on a “claims-made” basis, for two (2) years after the
termination of this Agreement), insurance certificates and/or certified copies
of the original policies to evidence the insurance required herein, including on
behalf of Carrier's contractors providing authorized vehicles or authorized
drivers. Such certificates shall be in the form of the “Accord” Certificate of
Insurance, and reflect that they are for the benefit of TLO and shall provide
that there will be no material change in or cancellation of the policies unless
TLO is given at least thirty (30) days prior written notice. Certificates
providing evidence of renewal of coverage shall be furnished to TLO prior to
policy expiration.
(d)    Tesoro and/or Carrier shall be solely responsible for any deductibles or
self-insured retention.
29.
GOVERNMENT REGULATIONS



(a)    Product Certification. Each Party certifies that none of the Products
covered by this Agreement were derived from crude petroleum, petrochemical, or
gas which was produced or withdrawn from storage in violation of any federal,
state or other governmental law, nor in violation of any rule, regulation or
promulgated by any governmental agency having jurisdiction in the premises.
(b)    Applicable Law. The Parties are entering into this Agreement in reliance
upon and shall fully comply with all Applicable Law which directly or indirectly
affects the Products throughput hereunder, or any receipt, throughput delivery,
transportation, handling or storage of Products hereunder or the ownership,
operation or condition of each Terminal. Each Party shall be responsible for
compliance with all Applicable Laws associated with such Party's respective
performance hereunder and the operation of such Party's facilities. In the event
any action or obligation imposed upon a Party under this Agreement shall at any
time be in conflict with any requirement of Applicable Law, then this Agreement
shall immediately be modified to conform the action or obligation so adversely
affected to the requirements of the Applicable Law, and all other provisions of
this Agreement shall remain effective.
(c)    New Or Changed Applicable Law: If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretations is
materially changed, which change is not addressed by another provision of this
Agreement and which has a material adverse economic impact upon a Party, either
Party, acting in good faith, shall have the option to request renegotiation of
the relevant provisions of this Agreement with respect to future performance.
The Parties shall then meet to negotiate in good faith amendments to this
Agreement that will conform to the new Applicable Law while preserving the
Parties' economic, operational, commercial and competitive arrangements in
accordance with the understandings set forth herein.
30.
SUSPENSION OF REFINERY OPERATIONS



(a)    In the event that Tesoro decides to permanently or indefinitely suspend
refining operations at any of Tesoro's Refineries for a period that shall
continue for at least twelve (12) consecutive Months, Tesoro may provide written
notice to TLO of Tesoro's intent to terminate that part of this Agreement
relating to the applicable associated Terminal (the “Suspension Notice”). Such
Suspension Notice shall be sent at any time after Tesoro has publicly announced
such suspension and, upon the expiration of the twelve (12)-Month period
following the date such notice is sent (the “Notice Period”), that part of this
Agreement relating to such Terminal shall terminate. If Tesoro publicly
announces, more than two Months prior to the expiration of the Notice Period,
its intent to resume operations at the applicable Refinery, then the Suspension
Notice shall be deemed revoked and the applicable portion of this Agreement
shall continue in full force and effect as if such Suspension Notice had never
been delivered.

16



--------------------------------------------------------------------------------

(b)    During the Notice Period, for any Month during which Tesoro does not
throughput any volumes of Products at an affected Terminal, Tesoro shall be
permitted to reduce its Minimum Throughput Commitment by an amount equal to the
Stipulated Volume for such affected Terminal(s), provided that Tesoro pays TLO a
fee for such Month (a “Curtailment Fee”). Curtailment Fees for each applicable
Month shall be equal to (i) such Terminal's Stipulated Volume multiplied by (ii)
the number of days in the Month, multiplied by (iii) the weighted average
monthly Terminalling Service Fee incurred by Tesoro at such Terminal during the
twelve (12) calendar Months immediately preceding the Refinery's suspension of
operations. For the purposes of calculating Shortfall Payments during any Month
in which Tesoro pays TLO a Curtailment Fee, volume shortfalls shall be
determined by deducting volumes throughput at the Terminals by TRMC during such
Month from the Adjusted Minimum Throughput Commitment.
(c)    Upon the expiration of the Notice Period, Tesoro shall no longer owe TLO
any future Curtailment Fees and shall have no throughput obligation with respect
to the affected Terminal, and Tesoro's Minimum Throughput Commitment shall be
adjusted to the Adjusted Minimum Volume Commitment for the remaining unaffected
Terminals, by deducting the applicable Stipulated Volume for the Terminal
removed from this Agreement under this Section 30. If refining operations at any
of the Refineries are suspended for any reason (including Refinery turnarounds
and other scheduled maintenance), then Tesoro shall remain liable for Shortfall
Payments under this Agreement for the duration of the suspension, unless and
until this Agreement is terminated as provided above. Schedule D attached hereto
includes a list of the Terminals associated with each of the Refineries.
31.
FORCE MAJEURE



(a)    As soon as possible upon the occurrence of a Force Majeure, TLO shall
provide Tesoro with written notice of the occurrence of such Force Majeure (a
“Force Majeure Notice”). TLO shall identify in such Force Majeure Notice the
approximate length of time that TLO reasonably believes in good faith such Force
Majeure shall continue (the “Force Majeure Period”). If TLO advises in any Force
Majeure Notice that it reasonably believes in good faith that the Force Majeure
Period shall continue for more than twelve (12) consecutive Months, then,
subject to Section 32 below, at any time after TLO delivers such Force Majeure
Notice, either Party may terminate that portion of this Agreement relating to
the affected Terminal(s), but only upon delivery to the other Party of a notice
(a “Termination Notice”) at least twelve (12) Months prior to the expiration of
the Force Majeure Period; provided, however; that such Termination Notice shall
be deemed cancelled and of no effect if the Force Majeure Period ends prior to
the expiration of such twelve (12)-Month period. If this Agreement is terminated
as to a Terminal under this Section 31, then Tesoro's Minimum Throughput
Commitment shall be adjusted to the Adjusted Minimum Volume Commitment for the
remaining unaffected Terminals, by deducting the applicable Stipulated Volume
for the Terminal so removed from this Agreement. For the avoidance of doubt,
neither Party may exercise its right under this Section 31(a) to terminate this
Agreement as a result of a Force Majeure with respect to any Terminal that has
been unaffected by, or has been restored to working order since, the applicable
Force Majeure, including pursuant to a Restoration under Section 32.
(b)    Notwithstanding the foregoing, if Tesoro delivers a Termination Notice to
TLO (the “Tesoro Termination Notice”) and, within thirty (30) days after
receiving such Tesoro Termination Notice, TLO notifies Tesoro that TLO
reasonably believes in good faith that it shall be capable of fully performing
its obligations under this Agreement within a reasonable period of time, then
the Tesoro Termination Notice shall be deemed revoked and the applicable portion
of this Agreement shall continue in full force and effect as if such Tesoro
Termination Notice had never been given.
(c)    If either Party terminates a portion of this Agreement related to one or
more specific Terminals, then the Minimum Throughput Commitment shall be reduced
by the Stipulated Volume for the applicable Terminal(s).

17



--------------------------------------------------------------------------------

32.
CAPABILITIES OF FACILITIES



(a)    Interruptions of Service. TLO shall use reasonable commercial efforts to
minimize the interruption of service at each Terminal and any portion thereof.
TLO shall promptly inform Tesoro operational personnel of any anticipated
partial or complete interruption of service at any Terminal, including relevant
information about the nature, extent, cause and expected duration of the
interruption and the actions TLO is taking to resume full operations, provided
that TLO shall not have any liability for any failure to notify, or delay in
notifying, Tesoro of any such matters except to the extent Tesoro has been
materially prejudiced or damaged by such failure or delay.
(b)    Maintenance and Repair Standards. Subject to Force Majeure and
interruptions for routine repair and maintenance, consistent with customary
terminal industry standards, TLO shall maintain each Terminal in a condition and
with a capacity sufficient to throughput a volume of Tesoro's Products at least
equal to the respective Stipulated Volume for such Terminal. TLO's obligations
may be temporarily suspended during the occurrence of, and for the entire
duration of, a Force Majeure or other interruption of service that prevents TLO
from terminalling the Minimum Throughput Commitment hereunder. To the extent TLO
is prevented from terminalling volumes equal to the full Minimum Throughput
Commitment for reasons of Force Majeure or other interruption of service, then
Tesoro's obligation to throughput the Minimum Throughput Commitment and pay any
Shortfall Payment shall be reduced proportionately in an amount not to exceed
the Stipulated Volume for the affected Terminal. At such time as TLO is capable
of terminalling volumes equal to the Minimum Throughput Commitment, Tesoro's
obligation to throughput the full Minimum Throughput Commitment shall be
restored. If for any reason, including, without limitation, a Force Majeure
event, the throughput or storage capacity of any Terminal should fall below the
capacity required for throughput of the Stipulated Volume for that Terminal,
then within a reasonable period of time after the commencement of such
reduction, TLO shall make repairs to the Terminal to restore the capacity of
such Terminal to that required for throughput of the Stipulated Volume
(“Restoration”). Except as provided below in Section 32(c), all of such
Restoration shall be at TLO's cost and expense, unless the damage creating the
need for such repairs was caused by the negligence or willful misconduct of
Tesoro, its employees, agents or customers.
(c)    Capacity Resolution.    In the event of the failure of TLO to maintain
any Terminal in a condition and with a capacity sufficient to throughput a
volume of Tesoro's Products equal to the respective Stipulated Volume for such
Terminal, then either Party shall have the right to call a meeting between
executives of both Parties by providing at least two (2) Business Days' advance
written notice. Any such meeting shall be held at a mutually agreeable location
and will be attended by executives of both Parties each having sufficient
authority to commit his or her respective Party to a Capacity Resolution
(hereinafter defined). At the meeting, the Parties will negotiate in good faith
with the objective of reaching a joint resolution for the Restoration of
capacity on the Terminal which will, among other things, specify steps to be
taken by TLO to fully accomplish Restoration and the deadlines by which the
Restoration must be completed (the “Capacity Resolution”). Without limiting the
generality of the foregoing, the Capacity Resolution shall set forth an agreed
upon time schedule for the Restoration activities. Such time schedule shall be
reasonable under the circumstances, consistent with customary terminal industry
standards and shall take into consideration TLO's economic considerations
relating to costs of the repairs and Tesoro's requirements concerning its
refining and marketing operations. TLO shall use commercially reasonable efforts
to continue to provide storage and throughput of Tesoro's Products at the
affected Terminal, to the extent the Terminal has capability of doing so, during
the period before Restoration is completed. In the event that Tesoro's economic
considerations justify incurring additional costs to restore the Terminal in a
more expedited manner than the time schedule determined in accordance with the
preceding sentence, Tesoro may require TLO to expedite the Restoration to the
extent reasonably possible, subject to Tesoro's payment, in advance, of the
estimated incremental costs to be incurred as a result of the expedited time
schedule. In the event the Parties agree to an expedited Restoration plan in
which Tesoro agrees to fund a portion of the Restoration cost, then neither
Party shall have the right to terminate this Agreement pursuant to Section 31
above, so long as such Restoration is completed with due diligence, and Tesoro
shall pay its portion of the Restoration costs to TLO in advance based on an
estimate based on reasonable engineering standards promulgated by the
Association for

18



--------------------------------------------------------------------------------

Facilities Engineering. Upon completion, Tesoro shall pay the difference between
the actual portion of Restoration costs to be paid by Tesoro pursuant to this
Section 32(c) and the estimated amount paid under the preceding sentence within
thirty (30) days after receipt of TLO's invoice therefor, or, if appropriate,
TLO shall pay Tesoro the excess of the estimate paid by Tesoro over TLO's actual
costs as previously described within thirty (30) days after completion of the
Restoration.
(d)    Tesoro's Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of a Refinery, TLO either (i)
refuses or fails to meet with Tesoro within the period set forth in Section
32(c), (ii) fails to agree to perform a Capacity Resolution in accordance with
the standards set forth in Section 32(c), or (iii) fails to perform its
obligations in compliance with the terms of a Capacity Resolution, Tesoro may,
as its sole remedy for any breach by TLO of any of its obligations under Section
32(c), require TLO to complete a Restoration of the affected Terminal, subject
to and to the extent permitted under the terms, conditions and/or restrictions
of applicable leases, permits and/or Applicable Law. Any such Restoration
required under this Section 32(d) shall be completed by TLO at Tesoro's cost.
TLO shall use commercially reasonable efforts to continue to provide storage and
throughput of Tesoro's Products at the affected Terminal, during the period
while such Restoration is being completed. Any work performed by TLO pursuant to
this Section 32(d) shall be performed and completed in a good and workmanlike
manner consistent with applicable industry standards and in accordance with all
applicable laws, rules and/or regulations. Additionally, during such period
after the occurrence of (x) a Partnership Change of Control or (y) a sale of a
Refinery, Tesoro may exercise any remedies available to it under this Agreement
(other than termination), including the right to immediately seek temporary and
permanent injunctive relief for specific performance by TLO of the applicable
provisions of this Agreement, including, without limitation, the obligation to
make Restorations as described herein.
(e)    Commingled Storage. Unless otherwise specified in Schedule A, all storage
and throughput of Tesoro's volumes shall be on a fungible commingled basis, and
TLO may commingle such Products with Products of like grade and kind. All tank
heels shall be allocated among all storage users on a pro rata basis. TLO shall
have the right to enter into arrangements with third parties to throughput and
store volumes of Products at each Terminal, provided however, that TLO shall not
enter into any third party arrangements that would restrict or limit the ability
of Tesoro to throughput the Stipulated Volume at each Terminal each Month
without proration or allocation, on reasonable schedules consistent with
Tesoro's requirements, and to receive the Ancillary Services provided herein.
(f)    Dedicated Storage. In the event that the Parties determine to use
dedicated storage tanks during the Term of this Agreement, such storage tanks
and capacities identified on Schedule A shall be dedicated and used exclusively
for the storage and throughput of Tesoro's Product. For those dedicated tanks,
Tesoro shall be responsible for providing all tank heels required for operation
of such tanks. Tesoro shall pay the fees specified on Schedule A for the
dedication of such tanks.
(g)    First Refusal. In the event that TLO desires to enter into a third-party
dedicated storage arrangement (a “Storage Contract”) for any storage tank
subject to this Agreement and existing on the Commencement Date (a “Subject
Tank”), TLO shall provide Tesoro with (i) written notice of its intent to enter
into a Storage Contract and the general terms of such transaction and (ii) a
thirty (30)-day period (beginning upon Tesoro's receipt of such written notice)
(the “Offer Period”) in which Tesoro may make a good faith offer to enter into a
Storage Contract with TLO with respect to such Subject Tank (the “Right of First
Refusal”).  If Tesoro makes an offer on terms no less favorable to TLO than the
third-party offer for a Storage Contract with respect to such Subject Tank
during the Offer Period, then TLO shall be obligated to enter into a Storage
Contract with Tesoro. If Tesoro does not exercise its Right of First Refusal in
the manner set forth above, TLO may, for the next ninety (90) days, proceed with
the negotiation of the third-party Storage Contract. If no third-party Storage
Contract is consummated during such ninety-day period, then the terms and
conditions of this Section 32(g) shall again become effective with respect to
such Storage Tank.

19



--------------------------------------------------------------------------------

33.
TERMINATION



(a)Termination for Default.


A Party shall be in default under this Agreement if:
(i)the Party materially breaches any provision of this Agreement and such breach
is not cured within fifteen (15) Business Days after notice thereof (which
notice shall describe such breach in reasonable detail) is received by such
Party;


(ii)the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets; or


(iii)If any of the Parties is in default as described above, then (i) if Tesoro
is in default, TLO may or (ii) if TLO is in default, Tesoro may: (1) terminate
this Agreement upon notice to the defaulting Parties; (2) withhold any payments
due to the defaulting Parties under this Agreement; and/or (3) pursue any other
remedy at law or in equity.


(b)Tesoro shall, upon expiration or termination of this Agreement, promptly
remove all of its Products including any downgraded and interface product from
the Terminals within thirty (30) days of such termination or expiration. In the
event all of the Product is not removed within such thirty (30) day period,
Tesoro shall be assessed a storage fee to all Products held in storage more than
thirty (30) days beyond the termination or expiration of this Agreement until
such time Tesoro's entire Product is removed from the Terminals.


(c)Tesoro shall, upon expiration or termination of this Agreement, promptly
remove any and all of its owned equipment not purchased by TLO pursuant to
Section 13 above, and restore the Terminals to their condition prior to the
installation of such equipment.


34.RIGHT TO ENTER INTO A NEW TERMINALLING AGREEMENT


(a)Upon termination of this Agreement for reasons other than (x) a default by
Tesoro and (y) any other termination of this Agreement initiated by Tesoro
pursuant to Sections 30 or 31. Tesoro shall have the right to require TLO to
enter into a new terminalling services agreement with Tesoro that (i) is
consistent with the terms set forth in this Agreement, (ii) relates to the same
Terminals that are the subject matter of this Agreement, and (iii) has
commercial terms that are, in the aggregate, equal to or more favorable to TLO
than fair market value terms as would be agreed by similarly-situated parties
negotiating at arm's length; provided, however; that the term of any such new
terminalling services agreement shall not extend beyond April 30, 2031.


(b)In the event that TLO proposes to enter into a terminalling services
agreement with a third party upon the termination of this Agreement for reasons
other than (x) by default by Tesoro and (y) any other termination of this
Agreement initiated by Tesoro pursuant to Sections 30 or 31, TLO shall give
Tesoro 90 days' prior written notice of any proposed new terminalling services
agreement with a third party, including (i) details of all of the material terms
and conditions thereof and (ii) a thirty (30)-day period (beginning upon
Tesoro's receipt of such written notice) (the “First Offer Period”) in which
Tesoro may make a good faith offer to enter into a new terminalling agreement
with TLO (the “Terminalling Right of First Refusal”). If Tesoro makes an offer
on terms no less favorable to TLO than

20



--------------------------------------------------------------------------------

the third-party offer with respect to such terminalling services agreement
during the First Offer Period, then TLO shall be obligated to enter into a
terminalling services agreement with Tesoro on the terms set forth in subsection
(a) above. If Tesoro does not exercise its Terminalling Right of First Refusal
in the manner set forth above, TLO may, for the next ninety (90) days, proceed
with the negotiation of the third-party terminalling services agreement. If no
third party agreement is consummated during such ninety-day period, the terms
and conditions of this Section 34(b) shall again become effective.
  
35.ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL


(a)Tesoro shall not assign all of its obligations hereunder without TLO's prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed; provided, however; that Tesoro may assign this Agreement, without
TLO's consent, in connection with a sale by Tesoro of a Refinery associated with
one of TLO's Terminals so long as the transferee: (i) agrees to assume all of
Tesoro's obligations under this Agreement with respect to the associated
Terminal(s); and (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by Tesoro in its
reasonable judgment.
 
(b)TLO shall not assign its rights or obligations under this Agreement without
Tesoro's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (i) TLO may assign
this Agreement without Tesoro's consent in connection with a sale by TLO of one
or more of its Terminals so long as the transferee: (A) agrees to assume all of
TLO's obligations under this Agreement with respect to the associated
Terminal(s); (B) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by TLO in its
reasonable judgment; and (C) is not a competitor of Tesoro; and (ii) TLO shall
be permitted to make a collateral assignment of this Agreement solely to secure
working capital financing for TLO.


(c)If either Tesoro or TLO assigns its rights or obligations under this
Agreement relating to a specific Terminal, then: (i) the Minimum Throughput
Commitment shall be converted to the Adjusted Minimum Volume Commitment for the
Terminals remaining subject to this Agreement by reducing by the amount of the
Stipulated Volume for such assigned Terminal, and both Tesoro's and TLO's
obligations shall continue with respect to the remaining Terminals and the
Adjusted Minimum Throughput Commitment; and (ii) the rights and obligations
relating to the affected Terminal, and its Stipulated Volume, shall be novated
into a new agreement with the assignee, and such assignee shall be responsible
for the performance of the assigning Party's obligations relating to the
affected Terminal.


(d)Any assignment that is not undertaken in accordance with the provisions set
forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.


(e)Tesoro's obligations hereunder shall not terminate in connection with a
Partnership Change of Control, provided however, that in the case of a
Partnership Change of Control, Tesoro shall have the option to extend the Term
of this Agreement as provided in Section 3. TLO shall provide Tesoro with notice
of any Partnership Change of Control at least sixty (60) days prior to the
effective date thereof.
 
36.NOTICE


All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
facsimile or hand delivery, when delivered; (ii) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (iii) if mailed by an internationally
recognized overnight express mail service such as Federal Express, UPS, or DHL
Worldwide, one (1) Business Day after deposit therewith prepaid; or (iv) if by
e-

21



--------------------------------------------------------------------------------

mail, one Business Day after delivery with receipt confirmed. All notices will
be addressed to the Parties at the respective addresses as follows:
If to TRMC or TAK, to:


c/o Tesoro Refining and Marketing Company
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone:
fax:
email:
For all other notices and communications:
Attention: Ralph J. Grimmer, Vice President, Logistics
phone:
fax:
email:


If to TLO, to:


Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone:
fax:
email:
For all other notices and communications:
Attention: Victoria R. Somers, Contracts Administrator - Logistics
phone:
fax:
email:


or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
37.
CONFIDENTIAL INFORMATION



(a)Obligations. Each Party shall use reasonable efforts to retain the other
Parties' Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 37. Each Party further agrees
to take the same care with the other Party's Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:


(i)    is available, or becomes available, to the general public without fault
of the receiving Party;
(ii)    was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of Tesoro or any of its affiliates as a result of
their ownership or operation of the Terminals prior to the Commencement Date);

22



--------------------------------------------------------------------------------

(iii)    is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party's knowledge, is under no obligation of confidentiality to
the disclosing Party; or
(iv)    is independently developed by the receiving Party without reference to
or use of the disclosing Party's Confidential Information.
For the purpose of this Section 37, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
(b)Required Disclosure. Notwithstanding Section 37(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of the New York Stock Exchange, any of the disclosing
Party's Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party's Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.


(c)Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party's Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party's legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party's customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 37, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.


(d)Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.


(e)Survival. The obligation of confidentiality under this Section 37 shall
survive the termination of this Agreement for a period of two (2) years.


38.MISCELLANEOUS


(a)Modification; Waiver. This Agreement may be terminated, amended or modified
only by a written instrument executed by the Parties. Any of the terms and
conditions of this Agreement may be waived in writing at any time by the Party
entitled to the benefits thereof. No waiver of any of the terms and conditions
of this Agreement, or any breach thereof, will be effective unless in writing
signed by a

23



--------------------------------------------------------------------------------

duly authorized individual on behalf of the Party against which the waiver is
sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement will be deemed or will constitute a waiver of any other term or
condition or of any later breach (whether or not similar), nor will such waiver
constitute a continuing waiver unless otherwise expressly provided.


(b)Entire Agreement. This Agreement, together with the Schedules, constitutes
the entire agreement among the Parties pertaining to the subject matter hereof
and supersedes all prior agreements and understandings of the Parties in
connection therewith.
 
(c)Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the State of Texas without giving effect to its conflict of laws principles.
Each Party hereby irrevocably submits to the exclusive jurisdiction of any
federal court of competent jurisdiction situated in the United States District
Court for the Western District of Texas, San Antonio Division, or if such
federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas. The Parties expressly and irrevocably
submit to the jurisdiction of said Courts and irrevocably waive any objection
which they may now or hereafter have to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement brought in such
Courts, irrevocably waive any claim that any such action, suit or proceeding
brought in any such Court has been brought in an inconvenient forum and further
irrevocably waive the right to object, with respect to such claim, action, suit
or proceeding brought in any such Court, that such Court does not have
jurisdiction over such Party. The Parties hereby irrevocably consent to the
service of process by registered mail, postage prepaid, or by personal service
within or without the State of Texas. Nothing contained herein shall affect the
right to serve process in any manner permitted by law.


(d)Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.


(e)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.


(f)No Third Party Beneficiaries. It is expressly understood that the provisions
of this Agreement do not impart enforceable rights in anyone who is not a Party
or successor or permitted assignee of a Party.


(g)WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.
  
(h)Schedules. Each of the Schedules attached hereto and referred to herein is
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.


[Remainder of this page intentionally left blank.]



24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.


TESORO ALASKA COMPANY    TESORO REFINING AND MARKETING COMPANY


By:
/s/ Gregory J. Goff
 
By:
/s/ Gregory J. Goff
 
Gregory J. Goff
 
 
Gregory J. Goff
 
President
 
 
President





TESORO LOGISTICS OPERATIONS LLC


By: TESORO LOGISTICS LP,
its sole member


By: TESORO LOGISTICS GP, LLC,
its general partner


By:
/s/ Phillip M. Anderson
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 




















25



--------------------------------------------------------------------------------



SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AND THE TERMS HAVE BEEN MARKED
AT THE APPROPRIATE PLACE WITH TWO ASTERISKS.




SCHEDULE A


THROUGHPUT FEES PER BARREL


 
Anchorage
Boise
Burley
Los Angeles
Mandan
Salt Lake City
Stockton
Vancouver
Decant
 
 
 
 
$ **
 
 
 
Gasoline
$ **
$ **
$ **
$ **
$ **
$ **
$ **
$ **
Jet
$ **
$ **
 
$ **
$ **
$ **
 
 
Kerosene
$ **
 
 
 
 
 
 
 
ULSD (clear)
$ **
$ **
$ **
$ **
$ **
$ **
$ **
$ **
ULSD (dyed)
 
$ **
$ **
$ **
$ **
$ **
$ **
$ **
ULSD (clear - flow improved)
 
 
$ **
 
 
 
 
 
ULSD (dyed - flow improved)
 
 
$ **
 
 
 
 
 
Premium ULSD (undyed - cetane improved)
 
 
 
 
$ **
 
 
 
Premium ULSD (dyed - cetane improved)
 
 
 
 
$ **
 
 
 




26



--------------------------------------------------------------------------------



SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AND THE TERMS HAVE BEEN MARKED
AT THE APPROPRIATE PLACE WITH TWO ASTERISKS.


SCHEDULE B


ANCILLARY SERVICE FEES PER BARREL


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Etoh Receipt Fee - Rail
Etoh Receipt Fee - Truck
Etoh Storage Fee
ETOH
Blending Fee
Generic Gasoline Additive Fee - Tier 1 - 105% of LAC
Generic Gasoline Additive Fee - Tier 2 up to 2x LAC
Generic Gasoline Additive Fee - Tier 3 up to 3x LAC
Generic Gasoline Additive Fee - Tier 4 up to 4x LAC
Generic Gasoline Additive Fee- Tier 5 up to 5x LAC
Jet Additive Fee
Jet Certification Fee
Lubricity/
Conductivity Additive Charge
Product Receipt Fee - Barge
Proprietary Additive Fee
Red Dye Fee
Transmix Loading Fee - Truck
Winter Flow Improver
Anchorage
 
 
 
 
$ **
$ **
$ **
$ **
$ **
 
$ **
$ **
$ **
$ **
 
$ **
 
Stockton
$ **
$ **
$ **
$ **
$ **
$ **
$ **
$ **
$ **
 
 
$ **
 
$ **
$ **
 
 
Wilmington
 
$ **
 
$ **
$ **
$ **
$ **
 
 
 
 
$ **
 
$ **
$ **
$ **
 
Boise
$ **
$ **
 
$ **
$ **
$ **
$ **
 
 
 
$ **
$ **
 
$ **
$ **
$ **
 
Burley
 
$ **
 
$ **
$ **
$ **
$ **
 
 
 
 
$ **
 
$ **
$ **
$ **
$ **
Mandan
 
 
 
$ **
$ **
$ **
 
 
 
$ **
 
$ **
 
$ **
$ **
 
$ **
Salt Lake City
$ **
 
 
$ **
$ **
$ **
 
 
 
 
 
$ **
 
$ **
$ **
$ **
 
Vancouver
$ **
$ **
 
$ **
$ **
$ **
 
 
 
 
 
$ **
$ **
$ **
$ **
 
 




27



--------------------------------------------------------------------------------









SCHEDULE C


STIPULATED VOLUMES


Terminal
Stipulated Volume (bpd)
Anchorage
9,000
Boise
7,200
Burley
2,300
Los Angeles
33,300
Mandan
8,900
Salt Lake City
25,300
Stockton
7,600
Vancouver
6,400
TOTAL
100,000




28



--------------------------------------------------------------------------------









SCHEDULE D


TERMINALS ASSOCIATED WITH TESORO REFINERIES


Refineries
Associated Terminal
Alaska Refinery
Anchorage Terminal
Anacortes Refinery
Vancouver Terminal
Golden Eagle Refinery
Stockton Terminal
Los Angeles Refinery
Los Angeles Terminal
Mandan Refinery
Mandan Terminal
Salt Lake City Refinery
Salt Lake City, Boise and Burley Terminals




29



--------------------------------------------------------------------------------



EXHIBIT 1
SHORTFALL PAYMENTS
[exhibit1ex1014.jpg]

30

